
	
		I
		111th CONGRESS
		2d Session
		H. R. 5594
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  establish a technical school training subsidy program.
	
	
		1.Technical school training
			 subsidy programSection 171 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at
			 the end the following:
			
				(f)Technical school
				training subsidy pilot program
					(1)Establishment of
				Technical School Training Subsidy Pilot programFrom the amounts
				appropriated to carry out this subsection, the Secretary shall award
				competitive grants to States to provide such funds to local boards for the
				provision of technical school training subsidies in local areas through
				one-stop delivery systems described in section 134(c).
					(2)ApplicationTo receive a grant under this subsection a
				State shall submit to the Secretary an application in such manner, at such
				time, and containing such information as the Secretary may require.
					(3)Qualifications
				and Requirements for subsidy
						(A)In
				generalA technical school training subsidy for an academic year
				may be provided, in accordance with
				subparagraph (E), to a technical school
				on behalf of an unemployed individual who is enrolled, or accepted for
				enrollment, at a technical school.
						(B)Amount of
				subsidy
							(i)ConsiderationsIn
				determining the amount of a subsidy to provide to an unemployed individual
				under this subsection, a one-stop operator or one-stop partner, as appropriate,
				shall take into account—
								(I)the cost of
				tuition of such individual;
								(II)the expected
				family contribution, as determined in accordance with section 474 of the Higher
				Education Act of 1965 (20 U.S.C. 1087nn), for such individual; and
								(III)the estimated financial assistance for such
				individual not received under this subsection.
								(ii)Aggregate
				amountThe aggregate amount of subsidies an individual may
				receive under this subsection may not exceed $2,000.
							(C)Number of
				subsidiesAn individual may
				receive subsidies under this subsection for not more than 2 academic years.
						(D)Use of
				fundsA subsidy an individual
				receives under this subsection shall be used to assist the individual in paying
				the cost of tuition for career and technical education at a technical school.
				All subsidies received by an individual under this subsection shall be used to
				pay the cost of tuition for career and technical education at the same
				technical school.
						(E)Provision of
				subsidyUpon approving an
				unemployed individual for a subsidy under this subsection, a one-stop operator
				or one-stop partner, as appropriate, shall provide, prior to the start of an
				academic year, the subsidy to the technical school in which the unemployed
				individual is enrolled or accepted for enrollment.
						(4)DefinitionsIn
				this subsection—
						(A)The term
				career and technical education has the meaning given the term in
				section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20
				U.S.C. 2302).
						(B)The term
				cost of tuition means—
							(i)tuition and fees
				normally assessed a student carrying the same academic workload as determined
				by the technical school, and including costs for rental or purchase of any
				equipment, materials, or supplies required of all students in the same course
				of study; and
							(ii)an allowance for
				books and supplies, for a student attending the technical school on at least a
				half-time basis, as determined by the school.
							(C)The term technical school
				means a postsecondary vocational institution that provides career
				and technical education.
						(D)The term
				postsecondary vocational institution has the meaning given the
				term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
				1002(c)).
						(E)The term
				unemployed individual means an unemployed individual who is a
				citizen of the United
				States.
						.
		
